DETAILED ACTION
Claims 1-10, 12, 13, 15 and 18-24 are currently pending. Claims 9, 10, 18-20 and 23 are indicated as having allowable subject matter. Claims 1-8, 12, 13, 15, 21, 22 and 24 are rejected under a new rationale. Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12, 13, 15, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/005625 A1 (“Gaal”) in view of JP H1042773 A (“Ito”).
Referring to Claim 1: Gaal teaches an apparatus for weed control for a rail vehicle, comprising:
an identification system (1-6) (Fig. 1) for identifying one or more locations along a stretch of track for weed control (page 9, lines 3-8), and 
a weed control system (25) for applying weed control at the identified one or more locations (page 9, lines 15-18), 
wherein, one or both of the identification system and the weed control system are configured to move in a direction that is opposite to a movement direction of the rail vehicle (page 10, lines 4-5) (Fig. 2).  
	Gaal does not teach a rail fixable to the rail vehicle, the rail configured to receive one or both of the identification system and the weed control system. However, Ito teaches a liquid injection vehicle, comprising a rail (80) fixable to the vehicle (10), the rail configured to receive a weed control system (see attached EPO machine translation, page 5, sentence immediately before [0026]) that is configured to move upon the rail in a direction that is opposite to a movement direction of the vehicle (see EPO abstract provided by Applicant) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gaal to additionally fix a rail to the vehicle so that a spray nozzle of the weed control system may travel in the direction opposite vehicle movement, as taught by Ito, in order to provide more maneuverable and precise spraying of weeds.

Referring to Claim 2: Gaal teaches an apparatus, wherein the weed control system comprises nozzles (25) (page 9, lines 15-18).  

Referring to Claim 3: Gaal teaches an apparatus, wherein the weed control system comprises spray nozzles (25) for applying one or more herbicides (page 2, lines 18-21).  
 
Referring to Claim 6: Gaal teaches an apparatus, wherein the identification system comprises one or more cameras (1, 2, 3) that are connected to a computer system (4, 5, 6, 8) for analysing images (page 9, lines 3-8).  

Referring to Claim 7: Gaal teaches a method comprising: 
moving a rail vehicle along a stretch of track in a movement direction,
identifying, via an identification system, at least one location for weed control (page 5, lines 11-16), and 
applying, via a weed control system, the weed control at the at least one location (page 5, lines 16-19), wherein, during the movement of the rail vehicle, at least one of the identification system and the weed control system moves in a direction that is opposite to the movement direction of the rail vehicle (page 6, lines 11-14).  
Gaal does not teach a rail fixable to the rail vehicle, the rail configured to receive one or both of the identification system and the weed control system. However, Ito teaches a liquid injection vehicle, comprising a rail (80) fixable to the vehicle (10), the rail configured to receive a weed control system (see attached EPO machine translation, page 5, sentence immediately before [0026]) that is configured to move upon the rail in a direction that is opposite to a movement direction of the vehicle (see EPO abstract provided by Applicant) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gaal to additionally fix a rail to the vehicle so that a spray nozzle of the weed control system may travel in the direction opposite vehicle movement, as taught by Ito, in order to provide more maneuverable and precise spraying of weeds.

Referring to Claim 8: Gaal does not specifically teach that the rail vehicle moves at a speed of at least 30 km/h, 40 km/h, or 50 km/h while the weed control system applies the weed control. While Gaal teaches using a speed transducer (9) to send appropriate signals to the control PC (8) (page 12, lines 7-11), Gaal does not mention specific speeds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gaal to move the rail vehicle at speeds of at least 50 km/h in order to spray larger areas in a shorter amount of time.

Referring to Claim 12: Gaal teaches a method, wherein at least a portion of one or both of the identification system and the weed control system (25) carries out a pivoting movement opposite to the movement direction of the rail vehicle (page 10, lines 4-5) (Fig. 2).

Referring to Claim 13: Gaal further teaches a method, wherein one or both of the identification system and the weed control system (25) comprise a plurality of portions (23, 24) that carry out a rotation movement and a portion of the plurality of portions that is located closest to the track bed carries out a movement opposite to the movement direction of the rail vehicle upon the stretch of track (page 10, lines 4-5) (Fig. 2).

Referring to Claim 15: Gaal teaches a rail vehicle (page 1, lines 4-6) comprising one or more apparatuses of claim 1 (see rejection of claim 1 above).  

Referring to Claim 21: Gaal further teaches an apparatus, wherein at least a portion of one or both of the identification system and the weed control system (25) is configured to pivot (page 10, lines 4-5) (Fig. 2).

Referring to Claim 22: Gaal further teaches an apparatus, wherein at least a portion of one or both of the identification system and the weed control system (25) is configured to rotate (page 10, lines 4-5) (Fig. 2).

Referring to Claim 24: Gaal does not specifically teach that the one or more apparatuses (25) are mounted on an underside of the rail vehicle. However, Ito teaches a liquid injection vehicle, wherein the nozzle (36) is mounted on an underside of the vehicle (26) (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gaal to mount a rail on the underside of the vehicle, as taught by Ito, in order to provide more maneuverable and precise spraying of weeds located under the vehicle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Ito and Baker (US 2,484,443).
Referring to Claim 4: Gaal does not teach that the weed control system comprises electrodes. However, Baker teaches an electrical weed killer vehicle, wherein the weed control system comprises electrodes (28) for applying an electric current upon contact with a plant so that the electric current flows at least partially through parts of the plant (page 1, col. 1, lines 1-8) (Figs. 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gaal to use electrodes to kill weeds instead of herbicide nozzles, in order to avoid the use of hazardous chemicals.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Ito and EP 0418453 A1 (“Keller”).
Referring to Claim 5: Gaal does not teach that the weed control system comprises a radiation emitter. However, Keller teaches a railway vehicle for controlling the growth of unwanted vegetation on railway tracks, wherein the weed control system comprises at least one emitter (2, 3) for emitting radiation in a direction of plants which are located on the track system (see attached English machine translation, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gaal to use a radiation emitter instead of herbicide nozzles because infrared radiation is particularly advantageous “[i]n order to avoid such chemical plant-killing agents and the associated environmental damage.” (Keller, page 1, description, lines 6-8).

Allowable Subject Matter
Claims 9, 10, 18-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claims 9 and 18, Gaal fails to teach that the identification system or weed control system are configured to move upon a rail fixed to the rail vehicle in a direction opposite to the movement direction and a direction lateral to the movement direction. The secondary reference Ito teaches a rail enabling front to back movement, but does not enable lateral movement. The Examiner finds no obvious reason to further modify Gaal to achieve both front to back movement and lateral movement along a rail attached to the vehicle.
Regarding claims 10 and 19, Gaal fails to teach a rail that forms a closed loop. Gaal’s spraying frame 23 may be reasonably interpreted as the claimed “rail” because of the elongated shape, but the Examiner finds no obvious reason to provide spraying frame 23 in a closed loop. Further, regarding parent claim 9, the Examiner suggests amending claim 9 to recite that “the weed control system moves along a rail mounted to the rail vehicle,” in order to overcome Gaal. Further, Ito’s rail is formed by two parallel rods (80) (Fig. 2). The Examiner finds no obvious reason to provide Gaal with a closed loop rail.
Regarding claims 20 and 23, Gaal fails to teach that the identification system or weed control system are configured to move upon a rail fixed to the rail vehicle in a direction along the movement direction, opposite to the movement direction and a direction lateral to the movement direction. The secondary reference Ito teaches a rail enabling front to back movement, but does not enable lateral movement. The Examiner finds no obvious reason to further modify Gaal to achieve both front to back movement and lateral movement along a rail attached to the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617